ON MOTION FOR REHEARING
PER CURIAM.
Upon consideration of appellant’s motion for rehearing, we deny the motion, but withdraw our earlier opinion and substitute the following revised decision in its place:
Clemente Bala, Jr., M.D., appeals an order of the Department of Professional Regulation, Board of Medical Examiners, revoking his license to practice medicine in the State of Florida. We affirm.
Bala raises three points on appeal. We reject all three. With respect to point one, see Schomer v. Department of Professional Regulation, Board of Optometry, 417 So.2d *1141089 (Fla. 3d DCA 1982). As to point two, the Board, although apparently having considered matters at the hearing not supported by the evidence of record, issued an order which is supported by competent substantial evidence in the record. In other words, the order does not depend on any finding of fact that is not supported by competent substantial evidence in the record. Point three is without merit.
Accordingly, the order is affirmed.
AFFIRMED.
HOBSON, A.C.J., and RYDER and LE-HAN, JJ., concur.